         Case 3:20-cv-00771-JWD-SDJ              Document 1       11/13/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


                                                               CIVIL ACTION NO.: 3:20-cv-771
ANITA J. PERKINS
                                                               JUDGE:
VERSUS
                                                               MAGISTRATE:
OLLIE’S BARGAIN OUTLET, INC.


                                 COMPLAINT
______________________________________________________________________________

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, ANITA J.

PERKINS, a person of the full age of majority who is domiciled in the Parish of Livingston, State

of Louisiana, and for her Complaint, respectfully aver as follows:

                                                  1.

       This Court has jurisdiction in this matter pursuant to 28 U.S.C. 1332, because there is a

diversity of citizenship and the amount in controversy exceeds $75,000.00. Plaintiff is a resident

of the State of Louisiana, and defendant is a citizen of and/or incorporated in and/or have their

principal place of business in a state other than the State of Louisiana.

                                                  2.

       Venue is appropriate in the United States District Court for the Middle District of

Louisiana, pursuant to 28 U.S.C. 1391(b), because the events giving rise to this action occurred

in this judicial district and defendant resides outside the State of Louisiana.

                                                  3.

       Made defendants herein are:




                                                  1
         Case 3:20-cv-00771-JWD-SDJ             Document 1       11/13/20 Page 2 of 4




               1. OLLIE’S BARGAIN OUTLET, INC., a foreign corporation authorized to

                   do and doing business in the State of Louisiana.

                                                 4.

       Defendant, OLLIE’S BARGAIN OUTLET, INC., is liable unto plaintiff, ANITA J.

PERKINS, in a reasonable compensatory sum, plus legal interest, and all costs of these

proceedings for the following reasons to wit:

                                                 5.

       Plaintiff shows that on or about November 17, 2019, Plaintiff, ANITA J. PERKINS, was

a customer at defendant, OLLIE’S BARGAIN OUTLET, INC., located at 730 S. Range Ave.,

Bldg. 2, Suite A, Denham Springs, LA 70726, within the jurisdiction of this Court.

                                                 6.

       On this day, Plaintiff was shopping in the store, when suddenly her foot became caught in

a rigid plastic packaging strap causing her to fall, resulting in the severe and disabling injuries

complained of herein. This packaging strap was placed and/or left lying on the floor in the aisle

that Plaintiff was shopping, by one of defendant’s employees, while stocking merchandise.

                                                 7.

       Plaintiff was in no manner negligent. The sole and proximate cause of the above described

accident was defendant’s carelessness, negligence, and wanton disregard for the safety of its guests

as is more particularly, but not exclusively described as follows:

       a. Failing to follow standard maintenance practices of picking up packing materials from

           store merchandise;

       b. Failing to properly train or instruct employees/personnel to alert guests of packaging

           materials left on the floor;


                                                 2
           Case 3:20-cv-00771-JWD-SDJ            Document 1       11/13/20 Page 3 of 4




       c. Failing to keep the aisles and walkways free and clear of hazardous conditions;

       d. Other negligent and intentional acts which may be proven at trial in this matter.

                                                  8.

       Solely by reason of the negligence of the defendant, and other acts and inactions described

herein, plaintiff, ANITA J. PERKINS, sustained severe and disabling injuries including but not

limited to the following: fracturing her coccyx, as well as injuries to her bones, muscles and joints,

among other component parts of her head, back, and neck. As a result thereof, plaintiff has in the

past and will in the future: require medicines, medical care, medical treatment, have to expend

moneys and incur obligations for treatment and care, suffer agonizing aches, pains, and mental

anguish.

                                                  9.

       Plaintiff, ANITA J. PERKINS, seeks just and reasonable damages for the following:

       a. Past, present and future physical pain and suffering;

       b. Past, present and future mental anguish and emotional pain;

       c. Past, present and future medical expenses;

       d. Loss of the enjoyment of life;

       e. Other injuries and damages to be proven at the trial of this matter.

       WHEREFORE, plaintiff, ANITA J. PERKINS, pray that this Complaint be deemed good

and sufficient, and that following the expiration of all legal delays and after due proceedings had,

there be judgment herein in favor of Plaintiff, ANITA J. PERKINS, and against defendant,

OLLIE’S BARGAIN OUTLET, INC., for general and special damages in a principal amount that

is reasonable in the premises, together with legal interest on the principal amount awarded from




                                                  3
         Case 3:20-cv-00771-JWD-SDJ             Document 1       11/13/20 Page 4 of 4




the date of judicial demand until paid and all costs of this proceeding, expert witness fees; and for

such other relief as the law and equity may provide.



                                              Respectfully Submitted:

                                              BIANCA LAW FIRM

                                              /s/Dominick M. Bianca
                                              DOMINICK M. BIANCA (26802)
                                              8212 Summa Ave.
                                              Baton Rouge, LA 70809
                                              Telephone: 225-925-2877
                                              Facsimile: 225-925-2875
                                              Email: rusty@biancalawfirm.com
                                              Counsel for Plaintiff, Anita J. Perkins




                                                 4
